UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to 1-13948 (Commission file number) SCHWEITZER-MAUDUIT INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 62-1612879 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Point Center East, Suite 600 Alpharetta, Georgia (Address of principal executive offices) (Zip code) 1-800-514-0186 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filero Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 16,109,461 shares of common stock, par value $0.10 per share, of the registrant outstanding as of July 27, 2011. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 GLOSSARY OF TERMS 33 Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS SCHWEITZER-MAUDUIT INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (dollars in millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Net Sales $ Cost of products sold Gross Profit Selling expense Research expense General expense Total nonmanufacturing expenses Restructuring and impairment expense Operating Profit Interest expense Other income (expense), net ) (0.2 ) (1.3 ) Income from Continuing Operations before Income Taxes and Income from Equity Affiliates Provision for income taxes Income from equity affiliates Income from Continuing Operations Loss from Discontinued Operations ) (1.0 ) (0.9 ) (2.2 ) Net Income $ Net Income per Share - Basic: Income per share from continuing operations $ Loss per share from discontinued operations ) (0.05 ) (0.06 ) (0.12 ) Net income per share – basic $ Net Income per Share – Diluted: Income per share from continuing operations $ Loss per share from discontinued operations ) (0.05 ) (0.05 ) (0.12 ) Net income per share – diluted $ Cash Dividends Declared Per Share $ Weighted Average Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SCHWEITZER-MAUDUIT INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in millions, except per share amounts) June 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Income taxes receivable Other current assets Total Current Assets Property, Plant and Equipment, net Deferred Income Tax Benefits Investment in Equity Affiliates Goodwill and Intangible Assets Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Current debt $ $ Accounts payable Accrued expenses Current deferred revenue Total Current Liabilities Long-Term Debt Pension and Other Postretirement Benefits Deferred Income Tax Liabilities Other Liabilities Total Liabilities Stockholders’ Equity: Preferred stock, $0.10 par value; 10,000,000 shares authorized; none issued or outstanding — — Common stock, $0.10 par value; 100,000,000 shares authorized; 18,724,119 and 18,721,474 shares issued at June 30, 2011 and December 31, 2010, respectively; 16,400,802and 18,027,903 shares outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in-capital Common stock in treasury, at cost, 2,323,317 and 693,571 shares at June 30, 2011 and December 31, 2010, respectively ) ) Retained earnings Accumulated other comprehensive income, net of tax Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SCHWEITZER-MAUDUIT INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) (dollars in millions, except per share amounts) (Unaudited) Common Stock Issued Treasury Stock Shares Amount Additional Paid-In Capital Shares Amount Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2009 $ $ $ ) $ $ $ Net income for the six months ended June 30, 2010 Adjustments to unrealized foreign currency translation ) ) Changes in fair value of derivative instruments, net of tax ) ) Amortization of postretirement benefit plans’ costs, net of tax Comprehensive income, net of tax Dividends declared ($0.30 per share) ) ) Restricted stock issuances, net ) ) — Stock-based employee compensation expense Excess tax benefits of stock-based employee compensation Stock issued to directors as compensation Issuance of shares for options exercised Purchases of treasury stock — — — ) — — ) Balance, June 30, 2010 $ $ $ ) $ $ ) $ Balance, December 31, 2010 $ $ $ ) $ $ $ Net income for the three months ended June 30, 2011 Adjustments to unrealized foreign currency translation Changes in fair value of derivative instruments, net of tax Amortization of postretirement benefit plans’ costs, net of tax Comprehensive income, net of tax Dividends declared ($0.30 per share) ) ) Restricted stock issuances, net ) ) — Stock-based employee compensation expense Excess tax benefits of stock-based employee compensation Stock issued to directors as compensation — — Issuance of shares for options exercised Purchases of treasury stock — — — ) — — ) Balance, June 30, 2011 $ $ $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SCHWEITZER-MAUDUIT INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW (dollars in millions) (Unaudited) Six Months Ended June 30, June 30, Operations Net income $ $ Less: Loss from discontinued operations Income from continuing operations Non-cash items included in net income: Depreciation and amortization Restructuring-related impairment — Amortization of deferred revenue ) ) Deferred income tax provision Pension and other postretirement benefits Stock-based compensation Income from equity affiliate ) ) Other items ) ) Net changes in operating working capital ) Net cash provided (used) by operating activities of: - Continuing operations - Discontinued operations ) ) Cash Provided by Operations Investing Capital spending ) ) Capitalized software costs ) ) Investment in equity affiliates ) — Other ) Cash Used for Investing ) ) Financing Cash dividends paid to SWM stockholders ) ) Changes in short-term debt Proceeds from issuances of long-term debt Payments on long-term debt ) ) Purchases of treasury stock ) ) Proceeds from exercise of stock options Excess tax benefits of stock-based awards Cash Provided by (Used in) Financing ) Effect of Exchange Rate Changes on Cash Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at beginning of period Cash and Cash Equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents NOTE 1. GENERAL Nature of Business Schweitzer-Mauduit International, Inc., or SWM or the Company, is a multinational diversified producer of premium specialty papers headquartered in the United States of America. The Company manufactures and sells paper and reconstituted tobacco products to the tobacco industry as well as specialized paper products for use in other applications. The Company’s tobacco-related products include cigarette, plug wrap and base tipping papers, or Cigarette Papers, used to wrap various parts of a cigarette, reconstituted tobacco leaf, or RTL, which is used as a blend with virgin tobacco in cigarettes and reconstituted tobacco wrappers and binders for machine-made cigars. These products are sold directly to the major tobacco companies or their designated converters in the Americas, Europe, Asia and elsewhere. Non-tobacco industry products are a diverse mix of products, certain of which represent commodity paper grades produced to maximize machine operations. The Company is a manufacturer of high porosity papers, which are used in manufacturing ventilated cigarettes, banded and print banded papers for the production of lower ignition propensity, or LIP, cigarettes and the leading independent producer of RTL used in producing blended cigarettes. The Company conducts business in over 90 countries and currently operates 11 production locations worldwide, with mills in the United States, France, the Philippines, Indonesia, Brazil and Poland. The Company also has a 50% equity interest in a paper mill in China. Basis of Presentation The accompanying unaudited consolidated financial statements and the notes thereto have been prepared in accordance with the instructions of Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission, or the SEC, and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America, or U.S. GAAP. However, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of results for the interim periods including the results of a business reclassified as a discontinued operation which is more fully described in Note 2. Discontinued Operations. The results of operations for the three month and six month periods ended June 30, 2011, are not necessarily indicative of the results to be expected for the full year. The unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC on February 25, 2011. Principles of Consolidation The consolidated financial statements include the accounts of the Company and wholly-owned, majority-owned and controlled subsidiaries. The Company’s share of the net income of its 50% owned joint venture in China is included in the consolidated statements of income as income from equity affiliates. All significant intercompany balances and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and related disclosures of contingent assets and liabilities in the consolidated financial statements and accompanying notes. Estimates are used for, but not limited to, inventory valuation, useful lives, fair values, sales returns, receivables valuation, pension, postretirement and other benefits, restructuring and impairment, taxes and contingencies. Actual results could differ materially from those estimates. Recent Accounting Pronouncements There have been no recent accounting pronouncements which are expected to have a material impact on the Company’s results of operations, financial position, or disclosures. NOTE 2. DISCONTINUED OPERATIONS Due to ongoing losses, the Company decided in 2009 to close its Malaucène, France finished tipping paper mill. During 2010, the run off operations at our Malaucène, France mill were completed and, therefore operations at the Malaucène mill are reported as discontinued operations for all periods presented. Consequently, results of the Malaucène mill have been removed from each individual line within the statements of income and the operating activities section of the statements of cash flow. In each case a separate line has been added for the net results of the discontinued operation, including previously reported restructuring and impairment amounts. The Company is pursuing actions to dispose of the remaining assets and liabilities related to the Malaucène site. Restructuring expense incurred during all periods primarily related to additional severances and claims from employees for additional severances. 5 Table of Contents Included in the Consolidated Balance Sheets are the following major classes of assets and liabilities associated with the discontinued operations ($ in millions): June 30, December 31, Assets of discontinued operations: Current assets $ $ Noncurrent deferred income tax benefits Other assets – assets held for sale Liabilities of discontinued operations: Current liabilities Summary comparative financial results of discontinued operations were as follows ($ in millions): Three Months Ended June 30 Six Months Ended June 30 Net sales $
